Title: To Thomas Jefferson from Jones & Howell, 1 December 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 1t Decr. 1807
                        
                        Inclosed we Send You bill of Lading or rather Invoice (bill of Lading to Gibson & Jefferson) for
                  
                     
                        
                           101 Sheets of Iron at 91.0.26 at $15 pbt
                           $138.47
                        
                        
                           Boxes & porterage
                           
                                   2.00
                           
                        
                        
                           
                           $140:47
                        
                     
                  
                        
                        We regret extremely it has not been in our power to have this Sent on Sooner the persons who first undertook
                            it got involved in difficulties and thus operations Suspended. And the last is from another mill and is Something lighter
                            than the first and looks very nice. but we fear will Come too late for your purpose this Year We are respectfully Your
                            Friends
                        
                            Jones & Howell
                            
                        
                    